Name: Commission Regulation (EC) No 1333/95 of 13 June 1995 amending Regulation (EC) No 1021/94 relating mainly to a standing invitation to tender to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  civil law;  beverages and sugar
 Date Published: nan

 14. 6. 95 [ EN | Official Journal of the European Communities No L 129/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1333/95 of 13 June 1995 amending Regulation (EC) No 1021/94 relating mainly to a standing invitation to tender to determine levies and/or refunds on exports of white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1101 /95 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas the trend in commitments to export pursuant to Commission Regulation (EC) No 1021 /94 of 29 April 1994 relating mainly to a standing invitation to tender to determine levies and/or refunds on exports of white sugar (4), as amended by Regulation (EC) No 820/95 (*), for the 1994/95 marketing year indicates that there is a risk that the disposal of surpluses during the said marketing year will not be ensured by 28 June 1995, the date laid down for the closure of the invitation to tender ; whereas the closing date should therefore be put back to 26 July 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EC) No 1021 /94, the date '28 June 1995' is hereby replaced by '26 July 1995'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 110, 17. 5. 1995, p. 1 . (3) OJ No L 75, 28 . 3. 1972, p. 5. (4) OJ No L 112, 3 . 5. 1994, p. 13. 0 OJ No L 83, 13 . 4. 1995, p. 1 .